Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Graham on 16 December 2021.

The application has been amended as follows:
IN THE CLAIMS
Claim 1: the last line, “mm.” has been changed to:
--mm;
wherein a number of poles pairs with inverse polarity accommodated on the encoder ranges between 120 to 160.--
Claim 5 has been canceled.
Claim 14 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
a device for detecting a vehicle parameter being provided, the device including an encoder and a sensor with magnetic effect, the encoder is configured to generate magnetic signal, the sensor being in communication with and axially spaced from the encoder and facing the encoder, and
a protective cap coupled to a radially outer free portion of the flange, wherein the protective cap comprises a radially extending sidewall having an axially inner side surface and an axially outer side surface, wherein the axially outer side surface is axially spaced from and faces an axially inner side surface of the flange, and
wherein the encoder is mounted on the axially inner side surface of the radially extending sidewall at the radially outer free portion of the flange wherein the encoder is engaged with the flange directly through the protective cap, so that the protective cap and encoder rotate with the same rotational speed of the hub;
wherein the device for detecting a vehicle parameter detects a rotational speed with a speed sensor;
wherein the value of a nominal reading diameter (D) of the speed sensor ranges between 130 mm to 150 mm; 
wherein a number of poles pairs with inverse polarity accommodated on the encoder ranges between 120 to 160.

	Claim 11
wherein the encoder is mounted on an axially inner side surface of the protective cover rigidly coupled to the flange and extending around a lateral surface of the radially outer ring, so that the protective cover rotates with the same rotational speed of the hub, wherein the protective cover further comprises an axially outer side surface axially spaced from and facing an axially inner surface of the flange;


	Applicant’s arguments were found persuasive.  Furthermore, Applicant’s improved sensor signal is a function of both the reading diameter and the poles pairs which is possible due to the geometry of the mounting structure.  None of the prior art references disclose all the features of the claims and it would be impermissible hindsight reconstruction to modify the references to include all of the feature required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656